The questions presented for our consideration arise in the following manner.
At an election for Mayor of Havre de Grace on the 7th of January last Robert K. Vanneman and Clarence C. Pusey were the only persons voted for, the latter having received a majority of votes cast. He subsequently took the oath of office required by law, and openly assumed and thereafter exercised the functions of Mayor. At a meeting of the City Council held on January 14th, 1901, the then Mayor, Mr. Vanneman, declared Mr. Pusey elected Mayor to serve for the year 1901. Mr. Pusey then qualified by taking the oath of office required by law, and has been ever since in the possession and exercising the duties of the office of Mayor of Havre de Grace.
On the 30th March Mr. Vanneman filed in the Circuit Court for Harford County a petition for mandamus, claiming that he and not Mr. Pusey was duly elected. This contention is based upon one and only one ground, namely, that Mr. Pusey is not now and never has been assessed upon the tax-books of Havre de Grace with real property within the limits of that city to an amount of not less than one thousand dollars as required by section 142 of Art. 13 of Public Local Laws (Harford County), as amended by Act of 1890, ch. 180, which among other things provides that the Mayor of Havre de Grace shall at the time of his election and for three months next preceding be "assessed upon the tax-books of said city with real property within the city limits to an amount not less than one thousand dollars."
This petition was duly answered by the defendant, and the case was tried before the Court without a jury on an agreed statement of facts, and resulted in the passage of an order *Page 690 
dismissing the petition. The plaintiff has appealed, and, as we have said, the only question before us is whether the defendant, Pusey, is assessed as required by law. The assessment relied on by the defendant is an assessment amounting to $4,400 of real estate in Havre de Grace in the name of C.C. Pusey  Co. This property it is conceded was owned by the defendant and his partner, Wm. H. Brown, and was conveyed to them by deed from W.S. McCombs and wife. They were, therefore, tenants in common, and as such, each was entitled to one-half of the common property. And so also they are admitted to be equal partners, and as such they own the real estate, if it be considered partnership property, in the same, that is to say, equal proportions. Hence unless we are prepared to hold that in order to qualify a person for the office of Mayor of Havre de Grace he must be separately and severally assessed with real estate to the amount required, we must conclude that the assessment in this case is sufficient and gratifies the requirements of the city's charter. But there is nothing in the language of section 142 which requires such a narrow construction. One who owns property in common with another owns his share of it, as really, in fact and in law, as if he owned in severally. Nor do we think the fact that the assessment is in the name of the firm at all concludes the question in favor of the plaintiff, for it is evident that the real meaning of the language in which the assessment is placed upon the tax-books of the city, is that each member of the firm is not only jointly byseverally liable for taxes.
The purpose of such provisions as the one we are now considering are evidently inserted in municipal charters not only for the purpose of securing public officers who will be interested in the welfare of the community, but especially such as will be in favor of careful and economical administration in order to secure as low a rate of taxation as is consistent with good government. The Mayor is to be the owner of, or at least, assessed with real estate, because it is well known that the owners of such property do not, as is too often the case with the owners of personal property, escape taxation. When, *Page 691 
therefore, the defendant's firm is assessed with real estate to the extent of $4,400 such assessment is against them not only as a firm, but it is an assessment against each member of the firm, and they are liable not only jointly but each one is liable for the full amount of the assessment. Had the assessment been made to Clarence C. Pusey as to one-half of the whole assessment, viz., $2,200, and his partner had been assessed with the other half, it is clear either would have been qualified, so far as the assessment is concerned. But, as we have seen, each partner is substantially assessed not only with one-half, but with the whole amount of the assessment. In our opinion the construction suggested by the plaintiff is too narrow. If it should be adopted, it would follow, that if the defendant, Pusey, were alone doing business in the name of Pusey  Co. and owned the whole of the real estate assessed in the name of Pusey  Co. he would not be qualified, because, although he, and he alone, would be liable for the taxes, the assessment is made in his business or firm name.
We think the assessment relied on by the defendant gratifies the provisions of the charter, and the order appealed from dismissing the petition should be affirmed.
Order affirmed with costs.
(Decided June 14th, 1901.) *Page 692